Case 3:16-cv-02921-N-BH Document 297 Filed 04/19/21                Page 1 of 2 PageID 25528



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


  EXXON MOBIL CORPORATION,               )
                                         )              Case No. 3:16-cv-2921-N-BH
           Plaintiff,                    )
                                         )
           v.                            )
                                         )
  UNITED STATES OF AMERICA,              )
                                         )
           Defendant.                    )
  _______________________________________)


                          UNITED STATES’ NOTICE OF APPEAL

       Notice is hereby given that the defendant United States of America appeals to the United

States Court of Appeals for the Fifth Circuit from the Final Judgment signed and entered by this

Court on February 19, 2021 (Dkt. 292); and from the Memorandum Opinion and Order signed

and entered by this Court on January 13, 2021 (Dkt. 290), which became part of the Final

Judgment, wherein the Court (1) denied the United States’ motion for partial summary judgment

regarding penalties, and (2) granted ExxonMobil’s motion for partial summary judgment

regarding penalties, thereby granting judgment in favor of ExxonMobil on Count I of the

Supplemental Complaint.

                                                           Respectfully submitted,

April 19, 2021                                             s/ Jonathan L. Blacker
                                                           CORY A. JOHNSON
                                                           Senior Litigation Counsel
                                                           ELIZABETH A. KANYER
                                                           Trial Attorney
                                                           Tax Division
                                                           U.S. Department of Justice
                                                           P.O. Box 26
                                                           Washington, D.C. 20044

                                                1
Case 3:16-cv-02921-N-BH Document 297 Filed 04/19/21               Page 2 of 2 PageID 25529



                                                           202-307-3046
                                                           202-514-9440 (FAX)
                                                           Cory.A.Johnson@usdoj.gov
                                                           Elizabeth.A.Kanyer@usdoj.gov

                                                           JONATHAN L. BLACKER
                                                           Trial Attorney, Tax Division
                                                           U.S. Department of Justice
                                                           717 N. Harwood, Suite 400
                                                           Dallas, Texas 75201
                                                           214-880-9765
                                                           Jonathan.Blacker2@usdoj.gov




                               CERTIFICATE OF SERVICE

         I certify that the foregoing UNITED STATES’ NOTICE OF APPEAL was electronically
filed on April 19, 2021, via the Court’s ECF system, which will send notification of such filing
to all counsel of record.


                                                           /s/ Jonathan L. Blacker
                                                           JONATHAN L. BLACKER




                                               2
